Citation Nr: 1726250	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits in excess of $9,977.00.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973.  He died in March 1985, and the Veteran's surviving spouse died in December 2005.  The appellant is the nephew of the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.  

In January 2012, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.

As discussed below, the appellant's death necessitates dismissal of his appeal.  In May 2016, the appellant's surviving spouse submitted a VA Form 21-601 in order to continue the appeal. 38 C.F.R. § 3.1010(c).  However, the RO has not ruled on that request, despite the RO's issuance of a Supplemental Statement of the Case in November 2016 addressing the merits of the appellant's claim and the RO's recertification of the appeal to the Board in February 2017.  As the Board may not grant such a request in the first instance, the matter is referred to the RO for appropriate action.  38 C.F.R. § 3.1010(e); see also VA Fast Letter 10-30.



FINDING OF FACT

VA was notified in May 2016 that the appellant had died in February 2013.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  As noted above, the Board has herein referred a May 2016 request for substitution to the RO.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


